In a negligence action.to recover damages for personal injuries sustained by plaintiff Bernard Tecuceanu and for loss of consortium, etc., sustained by his wife, plaintiffs Tecuceanu appeal, on the grour 1 of inadequacy, from so much of a judgment of the Supreme Court, Kings County, entered May 16, 1972, as is against defendants upon a jury verdict of $20,000 for plaintiff Bernard Tecuceanu and $2,500 for plaintiff Miriam Tecuceanu. Judgment affirmed insofar as appealed from, without costs. No opinion. Gulotta, Christ and Benjamin, JJ., concur; Hopkins, Acting P. J., and Brennan, J., dissent and vote to reverse the judgment insofar as appealed from and to grant a new trial between plaintiffs Tecuceanu and defendants on the issue of damages only, with the following memorandum: In our opinion, the conduct of counsel on the trial so obscured the .merits of the case that' a new trial is required in the interests of justice.